Order entered April 18, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01470-CR

                              CHRISTINE KAY WHITE, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 397th Judicial District Court
                                     Grayson County, Texas
                                 Trial Court Cause No. 062724

                                            ORDER
        On the Court’s own motion, we ORDER the appellant’s brief received on March 7, 2014

filed as of that date.

        We ORDER the State’s brief received on April 1, 2014 filed as of that date.

        We DIRECT the Clerk to show that the appeal is at issue as of April 1, 2014.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE